Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Response to Arguments


Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nellen (US 2019/0141015) in view of Marmolejo-Meillon (US 2011/0208866)


Regarding Claim 1,

Nellen (US 2019/0141015) teaches a cloud-based system comprising: 
a plurality of enforcement nodes communicatively coupled to one another, to a user, and to the Internet and one or more cloud applications (Figure 1, Cloud-based multi-function firewall connected to one another, a user (user device), the internet (communications network) and one or more cloud applications (cloud services))
and a central authority communicatively coupled to the plurality of enforcement nodes, wherein the central authority is configured to obtain trusted network rules for a plurality of networks (Figure 1, API server which includes policy engine and configuration engine), 
wherein the trusted network rules include whether a network is untrusted or one of a plurality of trusted networks, obtain policy configurations for each of the trusted network rules and provide to each of the plurality of enforcement nodes (Paragraph [0010-0011] teaches obtaining policy configurations for insecure network and internal network (trusted network)), 
wherein the policy configurations define configurations for a cloud-based system to use with a user device based on a corresponding network where the user device is connected, and wherein each of the plurality of enforcement nodes is configured to communicate with the user device and determine which network of the plurality of network the user device is connected, and apply the configurations and operate therewith for the user device based on the network the user device is connected (Paragraph [0010-0011] teaches obtaining policy configurations for insecure network and internal network (trusted network) and determining whether a user device is in a trusted or untrusted network and applying configuration depending on where the user is connected)
Nellen does not explicitly teach wherein specific policy configurations based on a trust level, wherein the network is untrusted or a plurality of trusted network

Marmolejo-Meillon (US 2011/0208866) teaches specific policy configurations based on a trust level, wherein the network is untrusted or a plurality of trusted network (Paragraph [0117] teaches a trust level for a network)(Paragraph [0034] of Figure 3 teaches a plurality of trusted networks (“trusted…semi-trusted”) and untrusted (“untrusted”))(Paragraph [0035] teaches configuring policies based on risk level)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nellen with Marmolejo-Meiilon
The motivation is to securely and easily connecting to networks (Paragraph [0005] of Marmolejo-Meiilon)

Regarding Claim 2,

Nellen and Marmolejo-Meillon teaches the cloud-based system of claim 1. Nellen teaches wherein the central authority is further configured to obtain forwarding policies for each of the plurality of networks, and wherein an enforcement node is further configured to provide the forwarding policies to a connector application executed on the user device (Paragraph [0098] teaches a security client (i.e. connector application) that enables the user device to access forwarded policies from the secure cloud).
Marmolejo-Meillon teaches wherein policies are based on location or trust of the networks (Paragraph [0035] teaches configuring policies based on risk level, including locations such as home, or campus)

Regarding Claim 3,

Nellen and Marmolejo-Meillon  teaches the cloud-based system of claim 2. Nellen teaches wherein the policy configurations for each of the trusted network rules define the configurations in the cloud-based system and the forwarding policies for each of the plurality of networks define how traffic is forwarded by the user device to the cloud-based system (Paragraph [0101] teaches how traffic is forwarded by the user device to the cloud)

Regarding Claim 5,

Nellen and Marmolejo-Meillon  teaches the cloud-based system of claim 1. Nellen teaches wherein the network is determined by the user device through detecting the network via any of a Domain Name Server (DNS) configuration, DNS search domains, and hostname and Internet Protocol (IP) address (Paragraph [0012] updating domain name service).



Regarding Claim 6,

Nellen and Marmolejo-Meillon  teaches the cloud-based system of claim 1. Nellen teaches wherein the configurations include content filtering through the cloud-based system (Paragraph [0129] teaches cloud based firewall filtering network traffic).

Regarding Claims 9-11, 13-14

Claims 9-11, 13-14 are similar in scope to Claims 1-3, 5-6 and are rejected for a similar rationale.

Regarding Claims 17-19,

Claims 17-19 are similar in scope to Claims 1-3 and are rejected for a similar rationale.




Regarding Claim 4,

Nellen and Marmolejo-Meillon  teaches the cloud-based system of claim 2. Nellen While Nellen teaches different forwarding policies for trusted and untrusted network Nellen does not explicitly teach wherein a same forwarding policy is used for at least two of the plurality of networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nellen to include the same forwarding policy for at least two networks and the results would be predictable (i.e. a forward policy would apply to two networks)

Regarding Claim 12, 20

Claim 12, 20 is similar in scope to Claim 4 and is rejected for a similar rationale.

Claims 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nellen and Marmolejo-Meillon  in view of Sridhar (US 2018/0131685).


Regarding Claim 7,

Nellen and Marmolejo-Meillon  teaches the cloud-based system of claim 1, but does not explicitly teach wherein the configurations include Data Loss Prevention (DLP) monitoring through the cloud-based system.
Sridhar (US 2018/0131685) teaches configurations include Data Loss Prevention (DLP) monitoring through the cloud-based system (Paragraph [0042] teaches Data loss prevention and monitoring in the cloud)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nellen with DLP monitoring and the results would be predictable (i.e. the policy would include Data Loss Protection)

Regarding Claim 8,

Nellen teaches the cloud-based system of claim 1, but does not explicitly teach wherein the configurations include Cloud Access Security Broker (CASB) monitoring through the cloud-based system.
Sridhar teaches a Cloud Access Security Broker (CASB) monitoring through the cloud-based system (Paragraph [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nellen with a CASB and the results would be predictable (i.e. a CASB would be used in the cloud security system of Nellen)

Regarding Claims 15-16

Claims 15-16 are similar in scope to Claims 7-8 and are rejected for a similar rationale.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439